 

Case 1:19-cv-00715-LO-IDD Document 19 Filed 06/06/19 Page bet+PageibH52>————

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 1:19-cv-00715 , Case Name Juul Labs, Inc. v. Unincorporated Associations, et al.
Party Represented by Applicant: Juul Labs, Inc.

 

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia
PERSONAL STATEMENT

FULL NAME (no initials, please) Daniel Steven Block

 

 

Bar Identification Number 1009049 State D.C.
Firm Name Sterne, Kessler, Goldstein & Fox, P.L.L.C.
Firm Phone # _202.371.2600 Direct Dial # 202.772.8735 FAX # 202.371.2540

 

 

 

E-Mail Address dblock@sternekessler.com
Office Mailing Address 1100 New York Avenue, N.W., Washington, D.C. 20005

Name(s) of federal court(s) in which I have been admitted U.S. Court of Appeals for the Federal Circuit

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

Tam amnot * a full-time em loyee of the United States of America, and if so, request exemption from the admission fee.
— wie Pp q
/s/ Daniel S. Block

(Applicant’s Signature)

 

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. | affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.

 

 

/s/ Monica Riva Talley June 4, 2019
(Signature) (Date)
Monica Riva Talley 41840

(Typed or Printed Name) (VA Bar Number)

 

Court Use Only: hk
Clerk’s Fee Paid or Exemption Granted

The motion for admission is GRANTED

 

(Judge’s Signature) (Date)

y |/i4
| L/

 
